      Case 1:19-cr-00297-PAE Document 36-3 Filed 11/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - X
                                    :
UNITED STATES OF AMERICA                       ORDER AND JUDGMENT
                                    :
      -v.-                                     19 Cr. 297 (PAE)
                                    :
JOSE PEREZ,
                                    :
                  Defendant.
- - - - - - - - - - - - - - - - - - X
    This cause having come on to be heard on the motion of

Geoffrey    S.   Berman,   United   States   Attorney   for   the   Southern

District of New York, by Jacob R. Fiddelman, Assistant United

States Attorney,

     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that, pursuant to

Rule 46(f) of the Federal Rules of Criminal Procedure:

     1.     The $75,000 personal recognizance bond (the “Bond”)

executed by Jose Perez and Annette Piri-Perez be and hereby is

FORFEITED.

     2.     Default judgment in the amount of $75,000 in favor of

the United States of America and against Jose Perez be and hereby

is ENTERED and the United States of America shall have execution

therefor.

     3.     Judgment in the amount of $75,000 in favor of the United

States of America and against Annette Piri-Perez be and hereby is
     Case 1:19-cr-00297-PAE Document 36-3 Filed 11/21/19 Page 2 of 2



ENTERED and the United States of America shall have execution

therefor.

SO ORDERED.

Dated:      New York, New York

                December 5, 2019
            ___________________

                                           
                                       HONORABLE PAUL A. ENGELMAYER
                                       UNITED STATES DISTRICT JUDGE
